Appellant was convicted of murder, his punishment being assessed at five years confinement in the penitentiary.
The record is before us without a bill of exceptions or statement of facts. There are quite a number of affidavits attached to the motion for a new trial setting up newly discovered testimony. In the absence of the statement of facts it will be impossible to form any estimate of the value that might be attached to the affidavits. In fact an intelligent revision of the contents of the affidavits would be impossible without the evidence adduced on the trial.
The judgment is affirmed.
Affirmed. *Page 130